DETAILED ACTION
Applicant’s petition to participate in the Patent Prosecution Highway (PPH) has been granted. The Preliminary Amendment filed on September 27, 2022 has been entered. Claims 1-16 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “The terminal apparatus that executes the method according to Claim 1.” Presumably, claim 14 is an independent apparatus claim; however, it is not clear to which terminal apparatus “the terminal apparatus” refers. Additionally, apparatus claims are defined by structural limitations. It is not clear what the scope of the terminal apparatus is since no specific structural limitations are recited to define the terminal apparatus in claim 14. Even if “the terminal apparatus” of claim 14 is meant to refer to “the terminal apparatus” recited in claim 1, it is not clear which specific aspects of the terminal apparatus in claim 1 should be imported into the interpretation of claim 14. This is especially confusing since claim 14 appears to be an independent claim.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to using an order record of a user related to a first restaurant and using that information to identify similar menu items at a second restaurant without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-13), Apparatus (claim 14), Article of Manufacture (claims 15-16)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:   
[Claim 1]	A method for communicating taste information regarding a user including an order record at a first restaurant and which associates the taste information with identification information for identifying the user, the method comprising:
	receiving the identification information and selection of a store identifier indicating a second restaurant in a chain different from a chain to which the first restaurant belongs;
	obtaining the taste information associated with the identification information;
	obtaining menu information regarding the second restaurant indicated by the store identifier relating to the second restaurant;
	arranging, on a basis of the taste information and the menu information regarding the second restaurant, using order records of the user about menu items of the first restaurant that are the same as or similar to menu items included in the menu information, the menu items included in the menu information in order according to the taste information; and
	displaying menu information regarding the menu items arranged in the order.
[Claim 2]	wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs.
[Claim 3]	wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs.
[Claim 4]	outputting positional information regarding the terminal apparatus of the user to manage information relating to the first and second restaurants;
	obtaining, on a basis of the positional information, restaurant information indicating one or more restaurants in an area including a position indicated by the positional information; and
	receiving the selection of the store identifier on a basis of the restaurant information.
[Claim 5]	wherein the positional information regarding the terminal apparatus of the user is obtained.
[Claim 6]	wherein, the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, 
the method further comprising:
	obtaining order record information indicating an order record of the user at the second restaurant,
	wherein, when there is no order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 7]	wherein, when there is an order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 8]	wherein, the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user,
	the method further comprising:
	obtaining order record information indicating an order record of the user at the second restaurant,
	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 9]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 10]	wherein, the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user,
	the method further comprising:
	obtaining order record information indicating an order record of the user at the second restaurant,
	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 11]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 12]	wherein, the method manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, the order record including the number of orders,
	the method further comprising:
	obtaining order record information indicating an order record of the user at the second restaurant,
	wherein, when the number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information on a basis of the taste information and the menu information.
[Claim 13]	wherein the order record at the first restaurant and a store identifier indicating the first restaurant are stored and are associated with each other.
[Claim 14]	execute the method according to Claim 1.
[Claim 15]	execute the method according to Claim 1.
[Claim 16]	wherein the identification information for identifying the user includes a serial code given to the program for each of information terminals.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to monitoring user behavior (related to restaurant patronage) and recommending similar menu items, which is an example of evaluating business relations and interactions involving people as well as marketing (i.e., organizing human activity).
2A – Prong 2: Integrated into a Practical Application?
No – The method claims cumulatively include the following operations performed by additional elements:
controlling a terminal apparatus that communicates, over a network, with a first server which manages taste information
an input device of the terminal apparatus
obtaining taste information from the first server
obtaining menu information from a second server
displaying menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus
outputting positional information to a third server that manages information relating to the first and second restaurants over the network;
obtaining, from the third server restaurant information
wherein the positional information regarding the terminal apparatus of the user is obtained using a global positioning system.
the first server manages an order record
obtaining, from the first server, order record information
obtaining, from the first server, order record information
wherein, the first server manages an order record
obtaining, from the first server, order record information
wherein, the first server manages an order record
obtaining, from the first server, order record information
wherein the order record at the first restaurant and a store identifier indicating the first restaurant are stored in the first server

Apparatus claim 14 includes the terminal apparatus that executes the method according to claim 1.

Article of manufacture claims 15 and 16 include a non-transitory computer-readable medium storing a program for causing a computer of the terminal apparatus to execute the method according to claim 1.

In other words, the additional elements perform generic processing operations as well as general data transmission, data storing, and display operations.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 77-99).
  
As indicated above, the claims generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
It is further noted that the GPS sensor is described in ¶ 83 of the Specification as follows: “The GPS sensor 107 detects the position of the information terminal 100 on the basis of a signal from a GPS satellite.” The GPS sensor is described at a high level and only generally receives position data (e.g., from a GPS satellite). As disclosed, the data gathering facilitated by a GPS sensor may also be interpreted as a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumontet et al. (US 2013/0339163) in view of Belousova et al. (US 10,366,434) in view of Marusyk et al. (US 2013/0211959) in view of Kohli et al. (US 2018/0308155).
[Claim 1]	Dumontet discloses a method for controlling a terminal apparatus that communicates, over a network, with a first server which manages taste information regarding a user including an order record at a first restaurant and which associates the taste information with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 41-42 – Many systems and the consumer device are in communication with one another to present menu items and complete purchase; ¶¶ 50-67 – A consumer’s food preferences, past1 food items, past vendor from which the food items were purchased, etc. are stored as part of a consumer profile), the method comprising:
	receiving, through an input device of the terminal apparatus, the identification
information and selection of a store identifier indicating a second restaurant (¶ 42 – A restaurant may be associated with a selection; ¶ 55 – Vendor information may be stored as part of the consumer profile);
	obtaining from the first server the taste information associated with the identification information  (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 41-42 – Many systems and the consumer device are in communication with one another to present menu items and complete purchase; ¶¶ 50-67 – A consumer’s food preferences, past food items, past vendor from which the food items were purchased, etc. are stored as part of a consumer profile);
	arranging, on a basis of the taste information and the menu information regarding the second restaurant, using order records of the user about menu items of the first restaurant that are the same as or similar to menu items included in the menu information, the menu items included in the menu information in order according to the taste information (¶¶ 110-145); and
	displaying menu information regarding the menu items arranged on a display screen of the terminal apparatus (¶¶ 27-29, 41, 117, 120-126 – Recommended food items deemed more likely to be of interest to a consumer, based on past preferences and available menu items of a restaurant, are displayed).

Dumontet does not explicitly disclose:
a second restaurant in a chain different from a chain to which the first restaurant belongs;
obtaining menu information regarding the second restaurant indicated by the store identifier from a second server relating to the second restaurant.
Belousova discloses that diners user diner communication devices to access a restaurant service. The restaurant service includes a server that receives menu and menu items from restaurant communication devices (Belousova: col. 3: 17-25). In other words, the menu information is held electronically at least at each of the restaurant server and the restaurant communication devices. While Dumontet and Belousova imply that their multiple restaurants operate independently of one another (e.g., since they offer different menus), Dumontet and Belousova do not explicitly disclose that the second restaurant is in a chain different from a chain to which the first restaurant belongs. Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet to include:
a second restaurant in a chain different from a chain to which the first restaurant belongs; and to perform the step of 
	obtaining menu information regarding the second restaurant indicated by the store identifier from a second server relating to the second restaurant.in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors, and to allow for each respective restaurant to maintain ultimate control over the restaurant’s detailed menu information.

	Dumontet does not explicitly disclose that the menu items are included in the menu information in order according to the taste information or perform the step of displaying menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus. However, Dumontet discloses that food order history data is maintained by each respective restaurant and the food order history data may be extracted by central system 100 (Dumontet: ¶ 50). Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet such that the menu items are included in the menu information in order according to the taste information and such that Dumontet performs the step of displaying menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system.” (Kohli: ¶ 27)
[Claim 2]	Dumontet does not explicitly disclose wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs. Dumontet does, however, imply that the multiple restaurants operate independently of one another (e.g., since they offer different menus). Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet wherein the second restaurant includes a coffee shop in a chain different from the chain to which the first restaurant belongs in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors.
[Claim 3]	Dumontet does not explicitly disclose wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs. Dumontet does, however, imply that the multiple restaurants operate independently of one another (e.g., since they offer different menus) and Dumontet discloses that hamburgers may be a menu item (Dumontet: ¶¶ 83, 93, 145). Marusyk explicitly discloses that a coupon may be generated to use at a coffee shop that is a competitor of the Starbucks® chain (Marusyk: ¶ 88). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet wherein the second restaurant includes a hamburger shop in a chain different from the chain to which the first restaurant belongs in order to expand the consumers’ access to multiple food vendors and a wider range of food items, regardless of the chain of the food vendors.
[Claims 4-5]	Dumontet discloses the use of GPS on a consumer’s smart phone to determine the consumer’s location in the Background of the invention (Dumontet: ¶ 3). 
Dumontet does not explicitly disclose:
[Claim 4]	outputting positional information regarding the terminal apparatus of the user to a third server that manages information relating to the first and second restaurants over the network;
	obtaining, from the third server on a basis of the positional information, restaurant
information indicating one or more restaurants in an area including a position indicated by the positional information; and
	receiving the selection of the store identifier on a basis of the restaurant  information;
[Claim 5]	wherein the positional information regarding the terminal apparatus of the user is obtained using a global positioning system.
	However, regarding a diner’s web search for food, Belousova discloses:
	
(59) Alternatively, the target address is a GPS location of the diner device 112. The GPS location can be obtained, for example, using HTML5 code of the search web page provided by the server 102 and displayed on the diner device 112. When the diner 110 request a search, the search web page retrieves the search terms entered by the diner 110 and the GPS location, and send them to the server 102. If the target address is not provided by the diner 110, at 1004, the server software application determines the target address using the IP address of the diner device 112. For example, the server software application queries a map service server (not shown) to determine the diner's 110 address based on the IP address of the diner device 112. The IP address can be determined from the HTTP or HTTPS based search request. The diner's 110 address is then viewed as the target address of the food search. (Belousova: col. 12: 55 – col. 13: 3)

	As seen in Belousova, the location of a diner is detected using the diner’s device (which is, in effect, a terminal apparatus of a user) and this information is sent to a server to facilitate a search for food in the vicinity of the diner. Dumontet, similarly, facilitates a consumer locating food of interest at a restaurant. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet to perform the steps of:
[Claim 4]	outputting positional information regarding the terminal apparatus of the user to a third server that manages information relating to the first and second restaurants over the network;
	obtaining, from the third server on a basis of the positional information, restaurant
information indicating one or more restaurants in an area including a position indicated by the positional information; and
	receiving the selection of the store identifier on a basis of the restaurant  information;
[Claim 5]	wherein the positional information regarding the terminal apparatus of the user is obtained using a global positioning system
in order to conveniently facilitate a diner more easily and conveniently finding food and a restaurant of interest within his/her vicinity, as suggested in col. 12: 29 – col. 13: 18 of Belousova.

[Claims 6-9]	Dumontet discloses:
[Claim 6]	wherein, the first server manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104);
the method further comprising:
	obtaining, from the first server, order record information indicating an order record of the user at the second restaurant (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104);
[Claim 8]	wherein, the first server manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104);
	the method further comprising:
	obtaining, from the first server, order record information indicating an order record of the user at the second restaurant(¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50, 103-104).
	Dumontet does not explicitly disclose:
[Claim 6]	wherein, when there is no order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 7]	wherein, when there is an order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 8]	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 9]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
However, Dumontet recognizes that more inferences about a consumer’s food preferences need to be made when there is less information regarding repeated purchase of a particular food item (element) (Dumontet: ¶¶ 77-94). Conversely, preference values are increased for an item (element) that has been purchased a relatively large number of times and/or has been rated above a predetermined threshold (Dumontet: ¶¶ 83, 122, 129-130). In other words, having no order record implies that there is no specific information regarding a menu item, so this is when Dumontet would have to make food preference inferences based on information that Dumontet does possess about the consumer’s past food item orders and related behavior. As to having a number of order records and determining if they are smaller or larger than a value, Dumontet also suggests that a relatively higher occurrence of text representing history of a food element imparts more confidence than having a relatively lower occurrence of text representing history of a food element. For example, Dumontet explains: 
[0011] Yet another embodiment of the present invention is directed to a method comprising: (A) identifying a first number of occurrences of text representing a first food element in a first food order history of a first consumer; (B) identifying an average number of occurrences of the text representing the food element in a plurality of food order histories of a plurality of consumers; (C) determining whether the first number of occurrences is greater than the average number of occurrences; and (D) recommending the first food element to the first consumer only if the first number of occurrences if determined to be greater than the average number of occurrences.

In terms of ordering information according to taste and the menu information of the second restaurant, Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet:
[Claim 6]	wherein, when there is no order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 7]	wherein, when there is an order record of the user at the second restaurant, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant.
[Claim 8]	wherein, when a number of order records of the user at the second restaurant is smaller than a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant.
[Claim 9]	wherein, when the number of order records of the user at the second restaurant is larger than or equal to the certain value, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant
in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system” (Kohli: ¶ 27) while allowing for more reasonable inferences regarding consumer food preferences to be made based on the situation at hand (e.g., based on the confidence imparted by the currently available consumer data).
[Claim 13]	Dumontet discloses wherein the order record at the first restaurant and a store identifier indicating the first restaurant are stored in the first server and are associated with each other (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55).
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
[Claim 15]	Claim 15 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Dumontet, Belousova, and Kohli each disclose a non-transitory computer-readable recording medium storing a program for causing a computer of the terminal apparatus to execute the respectively disclosed functionality (Dumontet: ¶¶ 149-151; Belousova: col. 17: 3-18; Kohli: ¶¶ 72-77).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dumontet et al. (US 2013/0339163) in view of Belousova et al. (US 10,366,434) in view of Marusyk et al. (US 2013/0211959) in view of Kohli et al. (US 2018/0308155), as applied to claim 1 above, in view of Margolin et al. (US 2020/0410496) in view of Resheff et al. (US 2021/0035196).
[Claims 10-12]	Dumontet discloses:
[Claim 10]	wherein, the first server manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55);
	the method further comprising:
	obtaining, from the first server, order record information indicating an order record of the user at the second restaurant (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55);
[Claim 12]	wherein, the first server manages an order record at the second restaurant and associates the order record at the second restaurant with identification information for identifying the user, the order record including the number of orders (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55);
	the method further comprising:
	obtaining, from the first server, order record information indicating an order record of the user at the second restaurant (¶ 50 – “the system 100 may pull some or all of the food order history data 106 from external sources, such as by using one or more application program interfaces (APIs) to extract the food order history data 106 from databases maintained by food vendors from which the consumers 102a-c have purchased food items”; ¶¶ 50-55).
	Dumontet does not explicitly disclose:
[Claim 10]	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 11]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 12]	wherein, when the number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information on a basis of the taste information and the menu information.
	However, Margolin discloses that more recent transactions might be weighted more heavily than older transactions and transactions older than a given time period may be ignored altogether when evaluating user behavior, e.g., regarding food-related transactions (Margolin: ¶¶ 11, 43-44). Resheff similarly weights more recent transactions higher than less recent transactions, but Resheff further discloses that this data weighting approach may be used if it is determined that the number of transactions between a particular customer and a particular merchant has exceeded a certain threshold (Resheff: ¶¶ 155-156). In other words, Margolin and Resheff both address the concept of imparting more weight to more recent data than to older data. Resheff further addresses how meeting (or not meeting) a certain threshold of transaction frequency over a period of time may trigger (or not trigger) such an approach to weighting data based on recency. In terms of ordering information according to taste and the menu information of the second restaurant, Kohli discloses a system and method for dynamic generation of customized product listings in which a host device receives customer geolocation and other information through a consumer device and transmits relevant data to an identified restaurant if the consumer has opted in to the dynamic menu and to permit retrieval of the consumer and geolocation information (Kohli: ¶¶ 18, 24, 49). Such information is used to present the consumer with a customized menu of a subset of the restaurant’s available items and such items are filtered and rearranged so that the more relevant items, based on the consumer’s previous transactions and other profile data, are displayed more prominently to the consumer (Kohli: ¶¶ 17, 24). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet:
[Claim 10]	wherein, when a latest order record of the user at the second restaurant precedes a certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information associated with the identification information on a basis of the taste information and the menu information regarding the second restaurant;
[Claim 11]	wherein, when the latest order record of the user at the second restaurant is within the certain period of time, the menu items included in the menu information regarding the second restaurant are arranged in order according to the order record at the second restaurant on a basis of the order record at the second restaurant and the menu information regarding the second restaurant;
[Claim 12]	wherein, when the number of orders at the second restaurant within a set period of time is determined to be smaller than or equal to a certain value, the menu items included in the menu information regarding the second restaurant are arranged in the order according to the taste information on a basis of the taste information and the menu information
in order to more prominently display the menu items likely to be of interest to a consumer to provide the advantages of “(a) improved accuracy and efficiency of automatically generated consumer recommendations; (b) convenient and efficient delivery of dynamically generated menus; (c) introducing automation to facilitate consumer purchasing decisions; and (d) increased consumer and merchant satisfaction and interaction with the dynamic menu generation system” (Kohli: ¶ 27) while allowing for more reasonable inferences regarding consumer food preferences to be made based on the situation at hand (e.g., based on the recency of data, relevance of data, and relative transaction frequency between a given customer and merchant).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dumontet et al. (US 2013/0339163) in view of Belousova et al. (US 10,366,434) in view of Marusyk et al. (US 2013/0211959) in view of Kohli et al. (US 2018/0308155), as applied to claims 1 and 15 above, in view of Sahni et al. (US 2021/0142226).
[Claim 16]	Dumontet does not explicitly disclose wherein the identification information for identifying the user includes a serial code given to the program for each of information terminals. However, Sahni tracks customer movement through a mall and allows a customer to remain anonymous by using the serial number of the customer’s mobile device to track the customer (Sahni: ¶ 39). Sahni’s invention is useful in tracking customers as they approach restaurants in the mall as well (Sahni: ¶ 58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dumontet wherein the identification information for identifying the user includes a serial code given to the program for each of information terminals in order to allow for a customer to remain anonymous while engaging with Dumontet’s system (as suggested in ¶ 39 of Sahni).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/485,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the claims in the related application largely recite overlapping subject matter. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.
Any elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above. For example, the instant application recites details of positional information in claims 4 and 5 that are not recited in the related application. The instant application also recites details about a serial code in claim 16 that are not recited in the instant application. Rationale for the obviousness of introducing each of the respective limitations into the claims of the related application is presented by the rejection of each respective claim above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2018/0032899) – If a person is tagged in an image eating food similar to nearby offerings, a recommendation for the nearby offering is made (¶ 31).
	Chan et al. (US 2018/0308143) – Identifies information related to dishes in images, food, and recipes (abstract).
	Frehn et al. (US 2014/0324607) – Suggests customized sandwich options to patrons.
	Kolawa et al. (US 8,429,026) – Recommends restaurant dishes based on the vector distance between a user’s food preference vector and the restaurant’s recipe vector (col. 25: 61-65) and updates the vector based on feedback (col. 27: 14-34).
Uchida (JP-2014052944-A) – Restaurant servers transmit original menus to the management server (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683